OVERTON, Justice.
We have for review Coon v. State, 605 So.2d 93 (Fla. 2d DCA1992), in which the district court addressed the same question we recently answered in State v. Johnson, 616 So.2d 1 (Fla.1993).1 In accordance with our decision in Johnson, we quash the decision of the district court in the instant case and remand this cause for resentencing.
We decline to consider the other issue raised by Coon.
It is so ordered.
BARKETT, C.J., and McDONALD, SHAW, GRIMES, KOGAN and HARDING, JJ., concur.

. We have jurisdiction. Art. V, § 3(b)(3), Fla. Const.